In The

                                Court of Appeals
                    Ninth District of Texas at Beaumont
                                ________________

                               NO. 09-13-00077-CR
                                ________________

                   STEVEN RAY MOUTON SR., Appellant

                                         V.

                  THE STATE OF TEXAS, Appellee
__________________________________________________________________

                On Appeal from the 252nd District Court
                       Jefferson County, Texas
                       Trial Cause No. 12-13810
__________________________________________________________________

                          MEMORANDUM OPINION

      Pursuant to a plea bargain agreement, appellant Steven Ray Mouton Sr.

pleaded guilty to injury to a child. The trial court found the evidence sufficient to

find Mouton guilty, but deferred further proceedings, placed Mouton on

community supervision for five years, and assessed a fine of $1000. The State

subsequently filed a motion to revoke Mouton’s unadjudicated community

supervision. Mouton pleaded “true” to three violations of the conditions of his

community supervision. The trial court found that Mouton had violated the

                                         1
conditions of his community supervision, found Mouton guilty of injury to a child,

and assessed punishment at ten years of confinement.

      Mouton’s appellate counsel filed a brief that presents counsel’s professional

evaluation of the record and concludes the appeal is frivolous. See Anders v.

California, 386 U.S. 738 (1967); High v. State, 573 S.W.2d 807 (Tex. Crim. App.

1978). We granted an extension of time for Mouton to file a pro se brief, but we

received no response from Mouton. We have reviewed the appellate record, and

we agree with counsel’s conclusion that no arguable issues support an appeal.

Therefore, we find it unnecessary to order appointment of new counsel to re-brief

the appeal. Compare Stafford v. State, 813 S.W.2d 503, 511 (Tex. Crim. App.

1991). However, we note that page two of the judgment references a previously

assessed fine, but page one does not, and the trial court did not orally pronounce a

fine at the revocation hearing. The State filed a letter in which it conceded that

page two of the judgment arguably contained a fine which had not been orally

pronounced, and the State indicated that it had filed a motion for entry of judgment

nunc pro tunc with the trial court. However, the trial court did not act on the

State’s motion.

      This Court has the authority to modify the trial court’s judgments to correct

a clerical error. Bigley v. State, 865 S.W.2d 26, 27 (Tex. Crim. App. 1993).

                                         2
Therefore, we delete the following language from page two of the judgment: “The

Court ORDERS Defendant punished as indicated above. The Court ORDERS

Defendant to pay all fines, court costs, and restitution as indicated above[.]” We

substitute the following language in its place: “The Court ORDERS Defendant

punished as indicated on page 1. The Court ORDERS Defendant to pay court costs

and restitution as indicated on page 1.” We affirm the trial court’s judgment as

modified. 1

      AFFIRMED AS MODIFIED.



                                       ________________________________
                                              STEVE McKEITHEN
                                                  Chief Justice

Submitted on November 27, 2013
Opinion Delivered December 11, 2013
Do Not Publish

Before McKeithen, C.J., Kreger and Horton, JJ.




      1
        Mouton may challenge our decision in these cases by filing a petition for
discretionary review. See Tex. R. App. P. 68.
                                        3